 



Exhibit 10.1
Waterford at Deer Park
MULTIFAMILY NOTE

US $10,315,000.00   As of May 3, 2007

     FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if
more than one) promises to pay to the order of CAPMARK BANK, a Utah industrial
bank, the principal sum of Ten Million Three Hundred Fifteen Thousand and 00/100
Dollars (US $10,315,00.00), with interest accruing at the Interest Rate on the
unpaid principal balance from the Disbursement Date until fully paid.
     1. Defined Terms. In addition to defined terms found elsewhere in this
Note, as used in this Note, the following definitions shall apply:
Amortization Period: 360 months.
Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.
Debt Service Amounts: Amounts payable under this Note, the Security Instrument
or any other Loan Document.
Default Rate: A rate equal to the lesser of 4 percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.
Disbursement Date: The date of disbursement of Loan proceeds hereunder.
First Payment Date: The 1st day of July, 2007.
Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.
Interest Rate: The annual rate of five and nine hundred five thousandths percent
(5.905%).
Lender: The holder of this Note.
Loan: The loan evidenced by this Note.
Loan Term: 120 months.
Maturity Date: The 1st day of June, 2017, or any earlier date on which the
unpaid principal balance of this Note becomes due and payable by acceleration or
otherwise.
Property Jurisdiction: The jurisdiction in which the Land is located.
Security Instrument: A Multifamily Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing dated as of the date of this Note.

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 1
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



Yield Maintenance Period Term or Prepayment Premium Period Term: 114 months.
Yield Maintenance Period End Date or Prepayment Premium Period End Date: The
last day of November, 2016.
Event of Default, Key Principal and other capitalized terms used but not defined
in this Note shall have the meanings given to such terms in the Security
Instrument.
     2. Address for Payment. All payments due under this Note shall be payable
at c/o Capmark Finance Inc., 116 Welsh Road, Horsham, Pennsylvania 19044, Attn:
Servicing — Account Manager, or such other place as may be designated by written
notice to Borrower from or on behalf of Lender.
     3. Payment of Principal and Interest. Principal and interest shall be paid
as follows:
     (a) Short Month Interest. If disbursement of principal is made by Lender to
Borrower on any day other than the first day of the month, interest for the
period beginning on the Disbursement Date and ending on and including the last
day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.
     (b) Interest Computation. Interest under this Note shall be computed on the
basis of (check one only):

      o 30/360. A 360-day year consisting of twelve 30-day months.         þ
Actual/360. A 360-day year. The amount of each monthly payment made by Borrower
pursuant to Paragraph 3(c) below that is allocated to interest will be based on
the actual number of calendar days during such month and shall be calculated by
multiplying the unpaid principal balance of this Note by the per annum Interest
Rate, dividing the product by 360 and multiplying the quotient by the actual
number of days elapsed during the month. Borrower understands that the amount
allocated to interest for each month will vary depending on the actual number of
calendar days during such month.

     (c) Monthly Installments. Consecutive monthly installments of principal and
interest, each in the amount of Sixty-One Thousand Two Hundred Fifteen and
04/100 Dollars (US $61,215.04), shall be payable on the First Payment Date and
on the first day of every month thereafter, until the entire unpaid principal
balance evidenced by this Note is fully paid. Any remaining principal and
interest shall be due and payable on the Maturity Date. The unpaid principal
balance shall continue to bear interest after the Maturity Date at the Default
Rate set forth in this Note until and including the date on which it is paid in
full.
     (d) Payments Before Due Date. Any regularly scheduled monthly installment
of principal and interest that is received by Lender before the date it is due
shall be deemed to have been received on the due date solely for the purpose of
calculating interest due.
     (e) Accrued Interest. Any accrued interest remaining past due for 30 days
or more shall be added to and become part of the unpaid principal balance and
shall bear interest at the rate or rates specified in this Note. Any reference
herein to “accrued interest” shall refer to accrued interest which has not
become part of the unpaid principal balance. Any amount added to principal
pursuant to the Loan Documents shall bear interest at the applicable rate or
rates

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 2
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



specified in this Note and shall be payable with such interest upon demand by
Lender and absent such demand, as provided in this Note for the payment of
principal and interest.
     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion. Borrower agrees that neither Lender’s acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender’s application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.
     5. Security. The Indebtedness is secured, among other things, by the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender concerning the collateral for the Indebtedness.
     6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Paragraph 10, if any, and all other amounts payable under this
Note and any other Loan Document shall at once become due and payable, at the
option of Lender, without any prior notice to Borrower. Lender may exercise this
option to accelerate regardless of any prior forbearance.
     7. Late Charge. If any monthly installment due hereunder is not received by
Lender on or before the 10th day of each month or if any other amount payable
under this Note or under the Security Instrument or any other Loan Document is
not received by Lender within 10 days after the date such amount is due,
counting from and including the date such amount is due, Borrower shall pay to
Lender, immediately and without demand by Lender, a late charge equal to
5 percent of such monthly installment or other amount due. Borrower acknowledges
that its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Loan and that it is extremely difficult
and impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Paragraph represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
payment. The late charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Paragraph 8.
     8. Default Rate. So long as any monthly installment or any other payment
due under this Note remains past due for 30 days or more, interest under this
Note shall accrue on the unpaid principal balance from the earlier of the due
date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate. If the unpaid principal balance and all accrued
interest are not paid in full on the Maturity Date, the unpaid principal balance
and all accrued interest shall bear interest from the Maturity Date at the
Default Rate. Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Loan, that, during the time that any monthly installment or
payment under this Note is delinquent for more than 30 days, Lender will incur
additional costs and expenses arising from its loss of the use of the money due
and from the adverse impact on Lender’s ability to meet its other obligations
and to take advantage of other investment opportunities, and that it is
extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
30 days, Lender’s risk of nonpayment of this Note will be materially increased
and Lender is entitled to be compensated for such increased risk. Borrower
agrees that the increase in the rate of interest payable under this Note to the
Default Rate represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional costs and
expenses Lender will

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 3
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



incur by reason of the Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquent loan.
     9. Limits on Personal Liability.
     (a) Except as otherwise provided in this Paragraph 9, Borrower shall have
no personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property (as such term is defined in the Security Instrument)
and any other collateral held by Lender as security for the Indebtedness. This
limitation on Borrower’s liability shall not limit or impair Lender’s
enforcement of its rights against any guarantor of the Indebtedness or any
guarantor of any obligations of Borrower.
     (b) Borrower shall be personally liable to Lender for the repayment of a
portion of the Indebtedness equal to any loss or damage suffered by Lender as a
result of:
     (1) failure of Borrower to pay to Lender upon demand after an Event of
Default, all Rents to which Lender is entitled under Section 3(a) of the
Security Instrument and the amount of all security deposits collected by
Borrower from tenants then in residence;
     (2) failure of Borrower to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument;
     (3) failure of Borrower to comply with Section 14(d) or (e) of the Security
Instrument relating to the delivery of books and records, statements, schedules
and reports;
     (4) fraud or written material misrepresentation by Borrower, Key Principal
or any officer, director, partner, member or employee of Borrower in connection
with the application for or creation of the Indebtedness or any request for any
action or consent by Lender; or
     (5) failure to apply Rents, first, to the payment of reasonable operating
expenses (other than Property management fees that are not currently payable
pursuant to the terms of an Assignment of Management Agreement or any other
agreement with Lender executed in connection with the Loan) and then to Debt
Service Amounts, except that Borrower will not be personally liable (i) to the
extent that Borrower lacks the legal right to direct the disbursement of such
sums because of a bankruptcy, receivership or similar judicial proceeding, or
(ii) with respect to Rents that are distributed in any calendar year if Borrower
has paid all operating expenses and Debt Service Amounts for that calendar year.
     (c) Borrower shall become personally liable to Lender for the repayment of
all of the Indebtedness upon the occurrence of any of the following Events of
Default:
     (1) Borrower’s acquisition of any property or operation of any business not
permitted by Section 33 of the Security Instrument; or
     (2) a Transfer that is an Event of Default under Section 21 of the Security
Instrument.

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 4
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



     (d) To the extent that Borrower has personal liability under this
Paragraph 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has exercised any rights against the Mortgaged Property
or any other security, or pursued any rights against any guarantor, or pursued
any other rights available to Lender under this Note, the Security Instrument,
any other Loan Document or applicable law. For purposes of this Paragraph 9, the
term “Mortgaged Property” shall not include any funds that (1) have been applied
by Borrower as required or permitted by the Security Instrument prior to the
occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.
     10. Voluntary and Involuntary Prepayments.
     (a) A prepayment premium shall be payable in connection with any prepayment
made under this Note as provided below:
     (1) Borrower may voluntarily prepay all (but not less than all) of the
unpaid principal balance of this Note only on the last calendar day of a
calendar month (the “Last Day of the Month”) and only if Borrower has complied
with all of the following:

  (i)   Borrower must give Lender at least 30 days (if given via U.S. Postal
Service) or 20 days (if given via facsimile, email or overnight courier), but
not more than 60 days, prior written notice of Borrower’s intention to make a
prepayment (the “Prepayment Notice”). The Prepayment Notice shall be given in
writing (via facsimile, email, U.S. Postal Service or overnight courier) and
addressed to Lender. The Prepayment Notice shall include, at a minimum, the
Business Day upon which Borrower intends to make the prepayment (the “Intended
Prepayment Date”).     (ii)   Borrower acknowledges that the Lender is not
required to accept any voluntary prepayment of this Note on any day other than
the Last Day of the Month even (A) if Borrower has given a Prepayment Notice
with an Intended Prepayment Date other than the Last Day of the Month or (B) if
the Last Day of the Month is not a Business Day. Therefore, even if Lender
accepts a voluntary prepayment on any day other than the Last Day of the Month,
for all purposes (including the accrual of interest and the calculation of the
prepayment premium), any prepayment received by Lender on any day other than the
Last Day of the Month shall be deemed to have been received by Lender on the
Last Day of the Month and any prepayment calculation will include interest to
and including the Last Day of the Month in which such prepayment occurs. If the
Last Day of the Month is not a Business Day, then the Borrower must make the
payment on the Business Day immediately preceding the Last Day of the Month.    
(iii)   Any prepayment shall be made by paying (A) the amount of principal being
prepaid, (B) all accrued interest (calculated to the Last Day of the Month),
(C) all other sums due Lender at the time of such prepayment, and (D) the
prepayment premium calculated pursuant to Schedule A.     (iv)   If, for any
reason, Borrower fails to prepay this Note (A) within five (5) Business Days
after the Intended Prepayment Date or (B) if the prepayment occurs in a month
other than the month stated in

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 5
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



      the original Prepayment Notice, then Lender shall have the right, but not
the obligation, to recalculate the prepayment premium based upon the date that
Borrower actually prepays this Note and to make such calculation as described in
Schedule A attached hereto. For purposes of such recalculation, such new
prepayment date shall be deemed the “Intended Prepayment Date.”

     (2) Upon Lender’s exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (i) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (ii) the prepayment premium calculated pursuant to Schedule A.
     (3) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.
     (b) Notwithstanding the provisions of Paragraph 10(a), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument, or (2) as provided in subparagraph (c) of Schedule A.
     (c) Schedule A is hereby incorporated by reference into this Note.
     (d) Any required prepayment of less than the entire unpaid principal
balance of this Note shall not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments, unless Lender
agrees otherwise in writing.
     (e) Borrower recognizes that any prepayment of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set forth on Schedule A represents a reasonable estimate of
the damages Lender will incur because of a prepayment.
     (f) Borrower further acknowledges that the prepayment premium provisions of
this Note are a material part of the consideration for the loan evidenced by
this Note, and acknowledges that the terms of this Note are in other respects
more favorable to Borrower as a result of the Borrower’s voluntary agreement to
the prepayment premium provisions.
     11. Costs and Expenses. Borrower shall pay on demand all expenses and
costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation, incurred by Lender as a result of any
default under this Note or in connection with efforts to collect any amount due
under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.
     12. Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 6
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



applicable law, shall not be a waiver of or preclude the exercise of that or any
other right or remedy. The acceptance by Lender of any payment after the due
date of such payment, or in an amount which is less than the required payment,
shall not be a waiver of Lender’s right to require prompt payment when due of
all other payments or to exercise any right or remedy with respect to any
failure to make prompt payment. Enforcement by Lender of any security for
Borrower’s obligations under this Note shall not constitute an election by
Lender of remedies so as to preclude the exercise of any other right or remedy
available to Lender.
     13. Waivers. Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, Key Principal, and all
endorsers and guarantors of this Note and all other third party obligors.
     14. Loan Charges. Borrower and Lender intend at all times to comply with
the law of the State of Texas governing the maximum rate or amount of interest
payable on or in connection with this Note and the Indebtedness (or applicable
United States federal law to the extent that it permits Lender to contract for,
charge, take, reserve or receive a greater amount of interest than under Texas
law). If the applicable law is ever judicially interpreted so as to render
usurious any amount payable under this Note or under any other Loan Document, or
contracted for, charged, taken, reserved or received with respect to the
Indebtedness, or of acceleration of the maturity of this Note, or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by any applicable law, then Borrower and Lender expressly intend
that all excess amounts collected by Lender shall be applied to reduce the
unpaid principal balance of this Note (or, if this Note has been or would
thereby be paid in full, shall be refunded to Borrower), and the provisions of
this Note, the Security Instrument and any other Loan Documents immediately
shall be deemed reformed and the amounts thereafter collectible under this Note
or any other Loan Document reduced, without the necessity of the execution of
any new documents, so at to comply with any applicable law, but so as to permit
the recovery of the fullest amount otherwise payable under this Note or any
other Loan Document. The right to accelerate the maturity of this Note does not
include the right to accelerate any interest which has not otherwise accrued on
the date of such acceleration, and Lender does not intend to collect any
unearned interest in the event of acceleration. All sums paid or agreed to be
paid to Lender for the use, forbearance or detention of the Indebtedness shall,
to the extent permitted by any applicable law, be amortized, prorated, allocated
and spread throughout the full term of the Indebtedness until payment in full so
that the rate or amount of interest on account of the Indebtedness does not
exceed the applicable usury ceiling. Notwithstanding any provision contained in
this Note, the Security Instrument or any other Loan Document that permits the
compounding of interest, including any provision by which any accrued interest
is added to the principal amount of this Note, the total amount of interest that
Borrower is obligated to pay and Lender is entitled to receive with respect to
the Indebtedness shall not exceed the amount calculated on a simple (i.e.
noncompounded) interest basis at the maximum rate on principal amounts actually
advanced to or for the account of Borrower, including all current and prior
advances and any advances made pursuant to the Security Instrument or other Loan
Documents (such as for the payment of taxes, insurance premiums and similar
expenses or costs).
     15. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.
     16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     17. Governing Law. This Note shall be governed by the law of the
jurisdiction in which the Land is located.

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 7
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



     18. Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
     19. Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
in accordance with Section 31 of the Security Instrument.
     20. Consent to Jurisdiction and Venue. Borrower and Key Principal each
agrees that any controversy arising under or in relation to this Note shall be
litigated exclusively in the Property Jurisdiction. The state and federal courts
and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Note. Borrower and Key Principal each irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.
     21. WAIVER OF TRIAL BY JURY. BORROWER, KEY PRINCIPAL AND LENDER EACH
(A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER, KEY PRINCIPAL AND
BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
     ATTACHED SCHEDULES. The following Schedules are attached to this Note:
     þ      Schedule A       Prepayment Premium (required)
     þ      Schedule B       Modifications to Multifamily Note
     IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has
caused this Note to be signed and delivered by its duly authorized
representative.

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 8
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



                      BORROWER:    
 
                    TRIAD SENIOR LIVING III, L.P., a Texas limited partnership  
 
 
                    By:   Capital Senior Living Properties 5, Inc., a Delaware
corporation, its general partner    
 
               
 
      By:   /s/ Gloria Holland    
 
         
 
Gloria Holland    
 
          Vice President    
 
                    75-2789295                   Borrower’s Social
Security/Employer ID Number    

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 9
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



                      PAY TO THE ORDER OF CAPMARK FINANCE INC., WITHOUT
RECOURSE.    
 
                    CAPMARK BANK, a Utah industrial bank    
 
               
 
  By:   /s/ Max W. Foore                           Max W. Foore            
Limited Signer    

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 10
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



                      PAY TO THE ORDER OF FANNIE MAE, WITHOUT RECOURSE.    
 
                    CAPMARK FINANCE INC., a California corporation    
 
               
 
  By:   /s/ Max W. Foore                           Max W. Foore             Vice
President    

Fannie Mae Commitment Number: 947131

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 11
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF KEY PRINCIPAL TO
PERSONAL LIABILITY FOR EXCEPTIONS TO NON-RECOURSE LIABILITY
     Key Principal, who has an economic interest in Borrower or who will
otherwise obtain a material financial benefit from the Loan, hereby absolutely,
unconditionally and irrevocably agrees to pay to Lender, or its assigns, on
demand, all amounts for which Borrower is personally liable under Paragraph 9 of
the Multifamily Note to which this Acknowledgment is attached (the “Note”). The
obligations of Key Principal shall survive any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the Security Instrument. Lender may pursue its remedies
against Key Principal without first exhausting its remedies against the Borrower
or the Mortgaged Property. All capitalized terms used but not defined in this
Acknowledgment shall have the meanings given to such terms in the Security
Instrument. As used in this Acknowledgment, the term “Key Principal” (each if
more than one) shall mean only those individuals or entities that execute this
Acknowledgment.
     The obligations of Key Principal shall be performed without demand by
Lender and shall be unconditional irrespective of the genuineness, validity, or
enforceability of the Note, or any other Loan Document, and without regard to
any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Key Principal hereby waives the benefit of
all principles or provisions of law, which are or might be in conflict with the
terms of this Acknowledgment, and agrees that Key Principal’s obligations shall
not be affected by any circumstances which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Key Principal hereby waives the
benefits of any right of discharge and all other rights under any and all
statutes or other laws relating to guarantors or sureties, to the fullest extent
permitted by law, diligence in collecting the Indebtedness, presentment, demand
for payment, protest, all notices with respect to the Note including this
Acknowledgment, which may be required by statute, rule of law or otherwise to
preserve Lender’s rights against Key Principal under this Acknowledgment,
including notice of acceptance, notice of any amendment of the Loan Documents,
notice of the occurrence of any default or Event of Default, notice of intent to
accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, notice of the incurring by Borrower of any obligation or
indebtedness and all rights to require Lender to (a) proceed against Borrower,
(b) proceed against any general partner of Borrower, (c) proceed against or
exhaust any collateral held by Lender to secure the repayment of the
Indebtedness, or (d) if Borrower is a partnership, pursue any other remedy it
may have against Borrower, or any general partner of Borrower. In addition, Key
Principal waives the benefit of any right to discharge under chapter 34 of the
Texas Business and Commerce Code and all other rights of sureties and guarantors
thereunder.
     At any time without notice to Key Principal, and without affecting the
liability of Key Principal hereunder, (a) the time for payment of the principal
of or interest on the Indebtedness may be extended or the Indebtedness may be
renewed in whole or in part; (b) the time for Borrower’s performance of or
compliance with any covenant or agreement contained in the Note, or any other
Loan Document, whether presently existing or hereinafter entered into, may be
extended or such performance or compliance may be waived; (c) the maturity of
the Indebtedness may be accelerated as provided in the Note or any other Loan
Document; (d) the Note or any other Loan Document may be modified or amended by
Lender and Borrower in any respect, including an increase in the principal
amount; and (e) any security for the Indebtedness may be modified, exchanged,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness.
     Key Principal acknowledges that Key Principal has received a copy of the
Note and all other Loan Documents. Neither this Acknowledgment nor any of its
provisions may be waived, modified, amended, discharged, or terminated except by
an agreement in writing signed by the party against which the enforcement of the
waiver, modification, amendment, discharge, or

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 12
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



termination is sought, and then only to the extent set forth in that agreement.
Key Principal agrees to notify Lender (in the manner for giving notices provided
in Section 31 of the Security Instrument) of any change of Key Principal’s
address within 10 Business Days after such change of address occurs. Any notices
to Key Principal shall be given in the manner provided in Section 31 of the
Security Instrument. Key Principal agrees to be bound by Paragraphs 20 and 21 of
the Note.
     THIS ACKNOWLEDGMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
     THIS ACKNOWLEDGMENT IS AN INSTRUMENT SEPARATE FROM, AND NOT A PART OF, THE
NOTE. BY SIGNING THIS ACKNOWLEDGMENT, KEY PRINCIPAL DOES NOT INTEND TO BECOME AN
ACCOMMODATION PARTY TO, OR AN ENDORSER OF, THE NOTE.
     IN WITNESS WHEREOF, Key Principal has signed and delivered this
Acknowledgment or has caused this Acknowledgment to be signed and delivered by
its duly authorized representative.

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 13
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



                  KEY PRINCIPAL:    
 
                CAPITAL SENIOR LIVING CORPORATION, a Delaware
corporation    
 
           
 
  By:   /s/ Ralph Beattie    
 
     
 
Ralph Beattie    
 
      Executive Vice President and Chief Financial Officer    
 
                Address: 14160 Dallas Parkway, Suite 300 Dallas, Texas 75254    
    Social Security/Employer ID No.: 75-2678809    

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page 14
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
     Any prepayment premium payable under Paragraph 10 of this Note shall be
computed as follows:

  (a)   If the prepayment is made at any time after the date of this Note and
before the Yield Maintenance Period End Date, the prepayment premium shall be
the greater of:

  (i)   1% of the amount of principal being prepaid; or     (ii)   The product
obtained by multiplying:

  (A)   the amount of principal being prepaid,         by     (B)   the
difference obtained by subtracting from the Interest Rate on this Note the yield
rate (the “Yield Rate”) on the 4.625% U.S. Treasury Security due February, 2017
(the “Specified U.S. Treasury Security”), on the twenty-fifth Business Day
preceding (x) the Intended Prepayment Date, or (y) the date Lender accelerates
the Loan or otherwise accepts a prepayment pursuant to Paragraph 10(a)(3) of
this Note, as the Yield Rate is reported in The Wall Street Journal,         by
    (C)   the present value factor calculated using the following formula:

                  1 - (1 + r)-n/12                     r
   

         
 
  [r =   Yield Rate
 
       
 
  n =   the number of months remaining between (1) either of the following:
(x) in the case of a voluntary prepayment, the Last Day of the Month during
which the prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date]

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page A-1
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



      In the event that no Yield Rate is published for the Specified U.S.
Treasury Security, then the nearest equivalent non-callable U.S. Treasury
Security having a maturity date closest to the Yield Maintenance Period End Date
of this Note shall be selected at Lender’s discretion. If the publication of
such Yield Rates in The Wall Street Journal is discontinued, Lender shall
determine such Yield Rates from another source selected by Lender.

  (b)   If the prepayment is made on or after the Yield Maintenance Period End
Date but before the last calendar day of the 4th month prior to the month in
which the Maturity Date occurs, the prepayment premium shall be 1% of the amount
of principal being prepaid.     (c)   Notwithstanding the provisions of
Paragraph 10(a) of this Note, no prepayment premium shall be payable with
respect to any prepayment made on or after the last calendar day of the 4th
month prior to the month in which the Maturity Date occurs.

         
 
 
 
Borrower’s Initials    

         
Multifamily Non-Recourse Fixed Rate Note — Texas
  Form 4144   Page A-2
Fannie Mae
  10-05   © 1997-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



SCHEDULE B
MODIFICATIONS TO NOTE
(Seniors Housing)
     The following modifications are made to the text of the Note that precedes
this Schedule:

1.   Section 9(b)(3) of the Note is hereby amended to read as follows:      
“Failure of Borrower to comply with Sections 14(d), 14(e), or 14(g) of the
Instrument relating to the delivery of books and records, statements, schedules,
and reports.”

2. Section 9(b) of the Note is hereby amended to delete the word “or”
immediately preceding paragraph (5) thereof and to insert a semi-colon in lieu
of the period and the word “or”, and add the following paragraph (6) at the end
thereof:

    “or (6) Borrower’s failure to cause the renewal, continuation, extension or
maintenance of all Licenses required to legally operate the Mortgaged Property
as a Seniors Housing Facility, as defined in the Instrument.”

3. All capitalized terms used in this Schedule not specifically defined herein
shall have the meanings set forth in the text of the Note that precedes this
Schedule.

         
 
 
 
Borrower’s Initials    

         
Senior Housing Modifications to Note
  Form 4186   Page B-1
 
  10-04   © 2000-2004 Fannie Mae

 